Title: From George Washington to Oliver Wolcott, Jr., 1 August 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        Private
       
        
          Dear Sir,
          Mount Vernon 1st Augt 1796
        
        Mr Dandridge having rejoined my family again, preceeds me to Philadelphia, in order to bring up, & facilitate my Recording.
        He will ease you of the trouble of supplying Mr Kitts weekly calls, by placing the money you have receivd on my private account, in his hands, & furnishing him with more, if necessary, on account of my compensation as formerly. With very great esteem & regard I am Dear Sir Your Affecte Servt
        
          Go: Washington
        
      